TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-10-00803-CV




In re Hino Electric Power Company, Inc. and Hino Electric Holding Company, L.P.




ORIGINAL PROCEEDING FROM TRAVIS COUNTY


 
O R D E R
PER CURIAM
                        Relators Hino Electric Power Company, Inc. and Hino Electric Holding Company,
L.P. filed a petition for writ of mandamus and a motion for temporary relief.  See Tex. R. App.
P. 52.8, 52.10.  We grant the motion for temporary relief and stay the proceedings at the trial court
pending our resolution of the petition for writ of mandamus.  The real parties in interest may file
their responses to the merits of the petition on or before December 17, 2010.  See id. R. 52.4.
                        It is ordered December 3, 2010.
 
 
Before Chief Justice Jones, Justices Puryear and Pemberton